By the Court,

Oole, J.
The referee found that the certificate held by Mrs. Lord did not draw interest at twelve per cent, per annum after due, but interest at only seven per cent, after that period. It seems to us that this construction of the contract is correct.
The certificate bears date October 15th, 1852. The material language in it which bears upon the point we are considering is, that the holder shall “ receive one thousand dollars on the 15th day of October, 1857, and the interest thereon at the rate of 12 per cent, per annum, on the first day of January, until the-time when the 'principal sum tuill be payable."
This language clearly shows that the contract was only to draw twelve per cent, interest to the 15th day of October, 1857 ; for that was the time the principal became due. All presumption that the parties agreed and understood that the interest should be charged on the debt after maturity the same as before is therefore repelled. For the express limitation is, that twelve per cent, shall only be paid to the time the principal sum becomes due. And this stipulation in the contract distinguishes the case from Spencer v. Maxfield, 16 Wis., 178, 541; *536and. Pruyn v. City of Milwaukee, 18 id., 367. In those cases it was held that where a party gives his obligation for the payment of a sum of money by a certain day with interest at a higher rate than that allowed by law in the absence of any agreement on the subject, it will be presumed that the parties intended that such higher rate should be paid so long as the money was withheld from the one to whom it was due and payable. But no such presumption can arise upon this contract, since the parties have seen fit to expressly stipulate that the principal sum shall draw interest at the rate of twelve per cent, only until the time when it became payable, thus negativing the idea that it was to draw that rate after that period.
It is suggested that the words “until the time when the principal sum will be payable” were inserted in the certificate to show that the parties contracted that interest at the rate of twelve per cent, for the entire period of five years should be paid in advance, or on some first day of January before October, 1857. Whatever ground there might be for adopting any such construction in view of the phraseology of the certificate, it is removed by an examination of chap. 179, Laws of 1851, and chap. 340, Laws of 1852. This last act shows incontrovertibly that the intention was that the interest should be paid annually on the first day of January. And although twelve months would not elapse before the time for paying the first installment of interest on this certificate, yet we do not think that this circumstance changes the contract in this respect. The interest would be paid on the first day of January from the date of the certificate. Such are the plain provisions of the statute, and there is no difficulty in giving full effect to them.
It follows from these views that that portion of the order of the circuit court appealed from in this case must be affirmed.